7969-119/dmf



               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK
               -----------------------------------------------------------------------x

               RAIQUAN K. FALLS,
                                                            Plaintiff,                        STIPULATION OF
                       -against-                                                              DISCONTINUANCE AND
                                                                                              DISMISSAL PURSUANT
               ORANGE COUNTY, CITY OF NEWBURGH, MYRA                                          TO RULE 41 (a)(1)
               RUDE, TREVOR LORD, JONATHAN SAINTICHE,
               WILLIAM ANDERSON, CHRIS TABACHNICK, ROMAN
               SCUADRONI, PATRICK BLOOMER, CARLOS CANARIO, 17-CV-1339(VB)(PED)
               RICARDO RIVERA, JEFFREY PEREZ and JOHN
               THOMAS,
                                                            Defendants.
               -----------------------------------------------------------------------x

                       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
               attorneys of record for all the parties in the above-entitled action, that whereas no party hereto
               is an infant or incompetent person for whom a committee has been appointed and no person
               not a party has an interest in the subject matter of the action, the above entitled action be, and
               the same hereby is dismissed and discontinued, with prejudice, without costs to either party as
               against the other. This stipulation may be filed without further notice with the Clerk of the
               Court.

               DATED:           Poughkeepsie, New York
                                September 11, 2020

               ROBINS KAPLAN LLP                                               McCABE & MACK LLP


               By:                                                             By:
                       David B.
                             B Rochelson                                               David L. Posner (0310)
               Attorneys for Plaintiff                                         Attorneys for Defendants Myra Rude,
               399 Park Avenue, Suite 3600                                      Trevor Lord, Jonathan Saintiche,
               New York, NY 10022                                               William Anderson, Chris Tabachnick,
               Tel. (212) 980-7400                                              Patrick Bloomer, Carlos Canario, and
                                                                               Jeffrey Perez
                                                                               63 Washington Street
                                                                               P.O. Box 509
                                                                               Poughkeepsie, NY 12602-0509
                                                                               Tel. (845) 486-6800
                                                            So Ordered:


                                                            Hon. Vincent Briccetti
               Dated: White Plains, NY
                      September___, 2020
                              MCCABE & MACK LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
